
	
		II
		110th CONGRESS
		1st Session
		S. 1805
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Housing Act to increase the
		  mortgage amount limits applicable to housing insured by FHA mortgage
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Loan Limit Adjustment Act of
			 2007.
		2.Maximum principal
			 loan obligationParagraph (2)
			 of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)(2)) is
			 amended—
			(1)by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraphs:
				
					(A)not to exceed the
				lesser of—
						(i)in
				the case of a 1-family residence, the median 1-family house price in the area,
				as determined by the Secretary; and in the case of a 2-, 3-, or 4-family
				residence, the percentage of such median price that bears the same ratio to
				such median price as the dollar amount limitation in effect under section
				305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
				1454(a)(2)) for a 2-, 3-, or 4-family residence, respectively, bears to the
				dollar amount limitation in effect under such section for a 1-family residence;
				or
						(ii)the dollar amount limitation determined
				under such section 305(a)(2) for a residence of the applicable size;
						except
				that the dollar amount limitation in effect for any area under this
				subparagraph may not be less than the greater of (I) the dollar amount
				limitation in effect under this section for the area on October 21, 1998, or
				(II) 65 percent of the dollar limitation determined under such section
				305(a)(2) for a residence of the applicable size; and(B)not to exceed the
				appraised value of the property, plus any initial service charges, appraisal,
				inspection, and other fees in connection with the mortgage as approved by the
				Secretary.
					;
			(2)in the matter after and below subparagraph
			 (B), by striking the second sentence (relating to a definition of
			 average closing cost) and all that follows through title
			 38, United States Code; and
			(3)by striking the
			 last undesignated paragraph (relating to counseling with respect to the
			 responsibilities and financial management involved in homeownership).
			3.Multifamily housing
			 mortgage limits in high cost areasThe National Housing Act is amended—
			(1)in sections
			 207(c)(3), 213(b)(2)(B)(i), 221(d)(3)(ii)(II), 221(d)(4)(ii)(II), 231(c)(2)(B),
			 and 234(e)(3)(B) (12
			 U.S.C. 1713(c)(3), 1715e(b)(2)(B)(i), 1715l(d)(3)(ii)(II),
			 1715l(d)(4)(ii)(II), 1715v(c)(2)(B), and 1715y(e)(3)(B))—
				(A)by striking “140
			 percent” each place such term appears and inserting “170 percent”; and
				(B)by striking “170
			 percent in high cost areas” each place such term appears and inserting “215
			 percent in high cost areas”; and
				(2)in section 220(d)(3)(B)(iii)(III) (12
			 U.S.C. 1715k(d)(3)(B)(iii)(III)) by striking 206A and all that
			 follows through project-by-project basis and inserting the
			 following: 206A of this Act) by not to exceed 170 percent in any
			 geographical area where the Secretary finds that cost levels so require and by
			 not to exceed 170 percent, or 215 percent in high cost areas, where the
			 Secretary determines it necessary on a project-by-project basis.
			
